ORDER
For prior report see, 111 Idaho 181, 722 P.2d 490 (App.1986).
The Appellant having filed a PETITION FOR REVIEW on May 20, 1986, and supporting BRIEF on May 28, 1986 seeking review of the Court of Appeals’ Opinion filed May 5, 1986; and the Court being fully advised; therefore, after due consideration.
IT IS HEREBY ORDERED that the PETITION FOR REVIEW filed by Appellant be, and hereby is, DENIED and the Dissent on Denial of the Petition for Review by Huntley, J., be, and hereby is, RELEASED.
ON SUPREME COURT DENIAL OF PETITION FOR REVIEW